DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beeson et al. (5,521,725).
With respect to claim 1, Beeson teaches a daylighting device (column 4, lines 13-15), comprising: a translucent first base material (27); a translucent daylighting layer (28 and 36) disposed on a first face side of the first base material (Fig. 1), the daylighting layer comprising a plurality of daylighting sections (28) and a plurality of gap portions (36) provided between the daylighting sections (Fig. 1); and a translucent warping-restraining layer (16) disposed on a second face side of the first base material (Fig. 1), wherein the daylighting layer and the warping-restraining layer have approximately equal linear expansion coefficients (column 4, line 46-column 5, line 22 and column 5, lines 38-41).  
As for claim 2, Beeson teaches wherein: the daylighting layer has an in-plane, maximum expansion direction in which the linear expansion coefficient thereof is a 
As for claim 3, Beeson teaches  daylighting device (column 4, lines 13-15), comprising: a translucent base material (27); a translucent daylighting layer (28 and 36) disposed on a first face side of the base material (Fig. 1), the daylighting layer comprising a plurality of daylighting sections (28) and a plurality of gap portions (36) provided between the daylighting sections (Fig. 1); and a translucent warping-restraining layer (16) disposed on a second face side of the base material (Fig. 1), wherein both the daylighting layer and the warping-restraining layer have either a greater linear expansion coefficient or a smaller linear expansion coefficient than does the base material (column 4, line 46-column 5, line 22 and column 5, lines 38-41).  
As for claim 4, Beeson teaches wherein the linear expansion coefficient of one of the daylighting layer and the warping-restraining layer that lies on a light-incident side of the base material is smaller than the linear expansion coefficient of the other one of the layers (column 4, line 46-column 5, line 22 and column 5, lines 38-41).
.  

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson in view of Shi et al. (2016/0282541).
With respect to claims 5 and 7, Beeson teaches all of the claimed elements, as is discussed above, except for explicitly teaching the daylighting device further comprising: a translucent second base material, the second base material being disposed forward or backward of the first base material with respect to a thickness direction of the first base material; a light-diffusing layer disposed on a first face side of the second base material and configured to diffuse incident light; and a translucent warping-restraining layer disposed on a second face side of the second base material (claim 5); an interior lighting fixture; a detection unit configured to detect indoor brightness; and a control unit configured to control the interior lighting fixture and the detection unit (claim 7).
As for claim 5, Shi also drawn to the daylighting device (paragraph 56), teaches further comprising: a translucent second base material (324), the second base material being disposed forward or backward of the first base material (340) with respect to a 
As for claim 7, Shi also teaches an interior lighting fixture (302 and paragraph 1); a detection unit configured to detect indoor brightness; and a control unit configured to control the interior lighting fixture and the detection unit (paragraphs 56 and 71).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the second base material, detection unit, and control unit of Shi in the daylighting device of Beeson, in order to provide different operating modes based on environmental data (paragraphs 56 and 71 of Shi) and to provide more even light distribution and since it is known in the art to incorporate such second base materials (paragraph 81 of Shi). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                            5/4/2021